Citation Nr: 1209544	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  09-30 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for pancreatitis or residuals thereof.

3.  Entitlement to service connection for a stomach tumor.

4.  Entitlement to service connection for a seizure disorder.

5.  Entitlement to service connection for a cervical spine disorder.

6.  Entitlement to service connection for a thoracic spine disorder.

7.  Entitlement to service connection for a lumbar spine disorder.

8.  Entitlement to service connection for heart damage.

9.  Entitlement to service connection for a right shoulder disorder.

10.  Entitlement to service connection for a left shoulder disorder.

11.  Entitlement to service connection for a right hip disorder.

12.  Entitlement to service connection for a left hip disorder.

13.  Entitlement to service connection for a right knee disorder.

14.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant (the Veteran) is represented by:  Kenneth LaVan, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and friend (K.C.)


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from May 1977 to June 1980.  

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the RO in St. Petersburg, Florida.

The Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge, seated at the RO in St. Petersburg, Florida, in June 2011.  A transcript of the hearing is associated with the claims file.

The Board notes that the Veteran submitted a substantial amount of evidence after the Board hearing.  This evidence consists primarily of duplicate copies of evidence already obtained and considered by the RO.  Nevertheless, the Veteran included a waiver of his right to have the additional evidence adjudicated initially by the RO.

The Board also notes that the Veteran submitted an addendum claim in December 2007 listing various skin lesions and skin cancer that he attributes to radiation exposure.  Those matters were not addressed in the May 2008 rating decision and are not before the Board on appeal.  They are referred back to the RO for appropriate action.  

The issues of service connection for a cervical spine disorder, a thoracic spine disorder, a lumbar spine disorder, a heart disorder, a right shoulder disorder, a left shoulder disorder, a right hip disorder, a left hip disorder, a right knee disorder, a left knee disorder are addressed in the REMAND below and are therein REMANDED to the RO.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issues decided herein has been accomplished.

2.  The Veteran did not engage in combat with the enemy.  

3.  The Veteran was not exposed to Agent Orange or other herbicides in service.

4.  The Veteran does not have a left ear hearing loss disability as defined under VA law.

5.  The Veteran does not have pancreatitis or residuals thereof.  

6.  There was no injury or disease of the stomach in service.  

7.  Symptoms of a stomach disorder were not chronic in service.

8.  No current stomach disorder is related to service.  

9.  There were no seizures or diagnosis of a seizure disorder in service.  

10.  Symptoms of a seizure disorder were not chronic in service.  

11.  Symptoms of a seizure disorder have not been continuous since service.  

12.  A seizure disorder is not related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2011).

2.  The criteria for service connection for pancreatitis are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

3.  A stomach disorder was not incurred in or aggravated by service and is not proximately due to any service-connected disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).

4.  A seizure disorder was not incurred in or aggravated by service and is not proximately due to any service-connected disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a September 2007 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claims.  

In the VA Form 9, the Veteran's attorney made nonspecific references to failure to follow requirements set forth under 38 U.S.C.A. §§ 5103(a), 5104, 5103A(d)(2) and 38 C.F.R. §§ 3.159(a)(2), (b), (c), 3.103.  Based on the lack of any specificity in this allegation, the Board can only address what actually occurred in this case.  As noted above, the duty to notify has been met.  The Veteran's attorney has not identified any failure in this regard.  The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's written assertions and personal hearing testimony, his service treatment records, post-service VA treatment records, and post-service private treatment records.  

Regarding specific treatment providers, the Veteran identified treatment by Parkway Regional Medical Center and his private physician G.J.L., M.D., and those records were obtained in July 2007.  The Veteran identified records from North Broward Medical Center, and those records were obtained in October 2007.  The Veteran identified records from Lighthouse Orthopedic Associates, and those records were obtained in September 2007.  The Veteran identified treatment from his private provider, M.R., at Broward Medical and Urgent Care, and those records were obtained in August 2007.  The Veteran identified treatment from Stand Up MRI, and those records were obtained in September 2007.  The Veteran identified treatment from Horizon Diagnostics Center, and those records were obtained in September 2007.  The Veteran identified treatment from Central Magnetic Imaging, and those records were obtained in September 2007.  The Veteran identified records from private physician, R.S., M.D., at the Orthopaedic Center of South Florida, and those records were obtained in September 2007.  The Veteran identified treatment from Broward Regional Medical Center, and those records were obtained in October 2007.  

The Veteran also identified treatment from private physician P.M., but upon requesting those records, the RO was informed that he had recently passed away.  The Veteran identified treatment from OMI MRI Network and RXM imaging, and those records were requested; however, in January 2008, the Veteran informed the RO that both facilities had since closed and were no longer in business.  He submitted copies of several MRIs and a July 2001 MRI from OMI was already contained in records received from R.S., M.D.  

The Veteran identified treatment from private provider, J.M.  The RO requested these records, but was informed in September 2007 that J.M. passed away in 1998 and his records were no longer available.  The Veteran submitted a nexus opinion from private physician J.S.C., M.D.  

All other treatment identified by the Veteran is from VA; and, as noted above, the RO obtained the Veteran's VA outpatient treatment records.  The Veteran testified at the Board hearing that all current treatment, with the exception of Dr. J.S.C. is with VA.  

In addition, the Veteran was afforded a VA audiology examination in March 2008.  This examination was adequate because it was performed by a medical professional based on solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examination included audiometric readings and speech discrimination findings that were compliant with Maryland CNC.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

The Board acknowledges that the Veteran has not been afforded a VA medical examination with respect to any claim except hearing loss.  The VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

The Board finds that a VA examination is not necessary in order to decide service connection for pancreatitis as there is sufficient competent medical evidence of record that shows no current disability related to this claim.  Regarding service connection for a stomach or seizure disorder, the weight of the evidence, which includes negative service treatment records, demonstrates no in-service injury, disease, event, or even symptoms, of a stomach disorder or seizure disorder.   Because there is no in-service injury or disease to which competent medical opinion could relate a current stomach or seizure disorder, there is no reasonable possibility that a VA examination or opinion could aid in substantiating service connection for a stomach or seizure disorder.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant...if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of an in-service disease or injury, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's claimed stomach and seizure disorders would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's claimed stomach disorder and seizure disorder and active service would necessarily be based on an inaccurate history regarding what occurred in service, the presence of chronic symptoms in service, and continuous symptoms after service, and so would be of no probative value.  The CAVC has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).

The holding in Charles was predicated on the existence of evidence of both in-service injury or event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked regarding these claims because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Service Connection - Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The CAVC has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

Combat Rule

In the VA form 9, the Veteran's representative asserted that VA has failed to comply with the requirements of 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d)(f); however, the attorney made no specific assertions in this regard and neither provided nor identified any evidence of engagement in combat in the Veteran's case.  

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  The provisions of 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999). 

In this case, the Veteran did not serve during a period of war.  The Veteran has alleged in a February 2011 mental health consultation that he was involved in a covert operation in Angola.  The Board finds that the weight of the evidence demonstrates that the Veteran did not engage in combat with the enemy; therefore, the combat rule is not applicable regarding service connection for left ear hearing loss, pancreatitis, a seizure disorder, or a stomach disorder.  38 U.S.C.A. § 1154(b) (West 2002), 38 C.F.R. § 3.304(d) (2011).  In so finding, the Board relies on the Veteran's service personnel records, which show that he was never stationed in Angola.  In addition, the Veteran described hiding from "enemies" in a ground hole, and did not describe engaging in combat with the enemy.  

Herbicide Exposure

The Veteran asserts that he was exposed to Agent Orange or other herbicides while stationed in Korea.  The Veteran's service records reveal service in Korea from December 1977 to December 1978.  

The following diseases are deemed associated with herbicide exposure, under VA law: AL amyloidosis, Chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), All chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), Multiple myeloma, Non-Hodgkin's lymphoma, Parkinson's disease, Acute and subacute peripheral neuropathy, Porphyria cutanea tarda, Prostate cancer, Respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), Soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  See 38 C.F.R. § 3.309(e). 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during such service, unless there is affirmative evidence that establishes that the veteran was not exposed to any such herbicide agent.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii).  Here, the Veteran does not contend, and the evidence does not otherwise show any service in Vietnam.  

The Department of Defense has also confirmed to VA that Agent Orange was used along the demilitarized zone (DMZ) in Korea from April 1968 to July 1969.  Fields of fire between the front line defensive positions and the south barrier fence were defoliated.  The size of the treated area was a strip of land 151 miles long and up to 350 yards wide from the fence to north of the civilian control line.  There was no indication that herbicides were sprayed in the DMZ itself.  Herbicides were applied through hand spraying and by hand distribution of pelletized herbicides.  Although restrictions were put in place to limit potential for spray drift, run-off, and damage to food crops, records indicate that the effects of spraying were sometimes observed as far as 200 meters down wind.  

Units in the area during the period of use of the herbicides include the following: (a.) The combat brigades of the 2nd Infantry Division, which included the following units: (i.) 1st Battalion, 38th Infantry; (ii.) 2nd Battalion, 38th Infantry; (iii.) 1st Battalion, 23rd Infantry; (iv.) 2nd Battalion, 23rd Infantry; (v.) 3rd Battalion, 23rd Infantry; (vi.) 2nd Battalion, 31st Infantry; (vii.) 3rd Battalion, 32nd Infantry; (viii.) 1st Battalion, 9th Infantry; (ix.) 2nd Battalion, 9th Infantry; (x.) 1st Battalion, 72nd Armor; (xi.) 2nd Battalion, 72nd Armor; (xii.) 1st Battalion, 12th Artillery; (xiii.) 1st Battalion, 15th Artillery; (xiv.) 7th Battalion, 17th Artillery; (xv.) 5th Battalion, 38th Artillery; (xvi.) 6th Battalion, 37th Artillery; (b.) The 3rd Brigade of the 7th Infantry Division, which included the following units: (i.) 1st Battalion, 17th Infantry; (ii.) 1st Battalion, 31st Infantry; (iii.) 1st Battalion, 32nd Infantry; (vi.) 2nd Battalion, 17th Infantry; (v.) 2nd Battalion, 32nd Infantry; (vi.) 1st Battalion, 73rd Armor; (vii.) 2nd Battalion, 10th Cavalry; (c.) The Division Reaction Force involving the 4th Squadron, 7th Cavalry, Counter Agent Company; (d.) The United Nations Command Security Battalion-Joint Security Area (UNCSB-JSA); (e.) The crew of the U.S.S. Pueblo; (f.) Field Artillery, Signal, and Engineer troops were supplied as support personnel as required.  

Here, the Veteran does not contend, and the evidence does not otherwise show, that he was present in Korea from April 1968 to July 1969.  His unit is not listed among those exposed to herbicides in Korea.  Moreover, the Veteran does not have any of the presumptive diseases listed under 38 C.F.R. § 3.309(e).  The VA Secretary has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41-442-449 (1996).  The Veteran has put forward no other evidence of actual exposure; he does not assert that he handled Agent Orange or was present during application of Agent Orange.  Accordingly, the Board finds that the weight of the evidence is against a finding of exposure to Agent Orange or other herbicides during service.  

Analysis of Service Connection for 
Left Ear Hearing Loss and Pancreatitis 

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

There is no dispute regarding whether the Veteran was exposed to loud sounds during service.  Service connection has already been granted for right ear hearing loss and tinnitus based on acknowledged noise exposure during service.  The sole basis for the denial of service connection for left ear hearing loss was that the Veteran's left ear hearing loss was not yet to a degree of severity to be recognized as a "disability" under VA disability rating criteria at 38 C.F.R. § 3.385, that is, neither the  audiometric readings nor speech discrimination scores showed a hearing loss severe enough to reach the thresholds to be a "disability" as that term is specifically defined in VA regulations.  

The Veteran was afforded a VA examination in March 2008.  At that time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
25
25
25
LEFT
30
20
25
20
25

The average Hertz decibel threshold for the right ear was 26.25; the average Hertz decibel threshold for the left ear was 22.5.  Speech recognition using the Maryland CNC test was 92 percent in the right ear (for which service connection has been granted) and 96 percent in the left ear, which is not less than 94 percent required to be considered a hearing loss disability.  The above clinical results do not meet the requirements for a hearing loss disability in the left ear, as set out in VA regulations at 38 C.F.R. § 3.385.  

Regarding the claim for service connection for pancreatitis, the Veteran testified that he was diagnosed with pancreatitis in service, which was due to food poisoning.  He maintains that he ate some sea urchins and they were bad, he was hospitalized, and that, ever since then, he has had a recurrence of pancreatitis at least once a year; however, he noted that he does not know if he could prove that it is pancreatitis or not.  

The service treatment records submitted by the Veteran reveal that he was admitted for an episode of acute pancreatitis in July 1977.  Two days later, he was discharged to duty.  There is no subsequent treatment for pancreatitis in service.  In January 2006, an abdominal ultrasound was conducted due to complaints of severe abdominal pain.  Notably, the pancreas was found to be within normal limits.  In February 2010, the Veteran reported to a VA clinician that he thought he had symptoms of pancreatitis, described as nausea and vomiting; however, there was no resulting or subsequent diagnosis of pancreatitis.

The Veteran has not asserted that he has been diagnosed with pancreatitis subsequent to the episode in service.  His assertion and testimony is that he believes pancreatitis has been recurrent since service, presumably due to similar symptoms.  

Lay evidence, such as the Veteran's testimony that he has experienced recurrences, can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As noted, the Veteran is not relating a competent diagnosis from a medical professional diagnosing pancreatitis or other pancreatic disorder since he separated from service, including during the present claim period.  He does not profess to have medical competence regarding a diagnosis of pancreatitis, and he expressed some uncertainty in this regard.  

Moreover, the Board finds that pancreatitis is not the type of disorder that a lay person can provide competent evidence on questions of etiology or diagnosis.  The organ of the pancreas, including any inflammation, is not observable to a lay person.  Additionally, the function of the pancreas involves a complex process of release of hormone insulin and glucagon, was well as digestive enzymes, that help in the process of digestion of food.  Testing for pancreatitis is generally performed by abdominal x-rays, ultrasound, or CT scans, as well as blood and urine tests.  In sum, there is no competent evidence of any recurrence of pancreatitis subsequent to the in-service bout of acute pancreatitis.  See Layno v. Brown, 6 Vet. App. 465 (1994) (competent lay evidence is evidence not requiring that the proponent have specialized education, training, or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matter that can be observed and described by a lay person); see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).

The Board recognizes that the CAVC has held that the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007); however, Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  In this case, where the evidence shows no current left ear hearing loss disability (see 38 C.F.R. § 3.385) or diagnosed disability of pancreatitis or residuals of pancreatitis upon which to predicate a grant of service connection at any time during the claim period, there can be no valid claim for that benefit.  See  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claims for service connection for left ear hearing loss and pancreatitis or residuals of pancreatitis, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Service Connection for a Stomach Disorder.

The Veteran testified that there is a hole in his stomach about the size of a nickel and he has GERD as a result of it.  He asserts that his in-service bout of acute pancreatitis could have caused the GERD.  The Veteran also testified that there was an incident in the service where he was exposed to Alpha radiation in a cut in his finger, and he started that afternoon throwing up blood, and that went on for about a week.  He asserts that this radiation exposure through his finger cut caused his current gastrointestinal disorder.  

In general, service connection for a condition which is claimed to be attributable to ionizing radiation exposure during service may be established in one of three different ways.  First, it may be presumptively service connected under 38 U.S.C. § 1112(c) and 38 C.F.R. 3.309(d) for radiation-exposed veterans.  Second, it may be service-connected on a direct basis after specified development procedures are conducted under the special framework of 38 C.F.R. § 3.311 if the claimed entity is a radiogenic disease.  Third, even if it is not a listed disease under 3.309 or a radiogenic disease under 3.311, direct service connection can be established by showing that the disease was incurred during or aggravated by service, including presumptive service connection for chronic disease.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir 1997); Hardin v. Brown, 11 Vet. App. 74, 77 (1998).  

The Board must initially determine whether the Veteran is actually claiming exposure to "ionizing" radiation.  Ionizing radiation claims generally involve claimed exposure through participation in nuclear weapons testing, presence at certain sites following the detonation of a nuclear bomb or the production of nuclear material, service aboard nuclear submarines or even medical procedures involving radiation therapy and x-ray examinations.  Ionizing radiation generally comes in the form of particulate (alpha, beta, neutrons) and electromagnetic (gamma and x-ray) rays.  In this case, the Veteran asserts that he was exposed to alpha radiation; however, he has refused to disclose the source of such exposure, maintaining that this information is classified.  

The next inquiry must focus on whether the Veteran may be entitled to service connection for the particular disease on a presumptive basis.  If a veteran has a listed disease under 38 U.S.C. § 1112(c) and 38 C.F.R. § 3.309(d) and was a "radiation-exposed veteran," then it will be presumed that the disease was incurred in service, and service connection is established for the disease.  

Diseases currently listed in 38 U.S.C. § 1112(c) and 38 C.F.R. § 3.309(d) are as follows:  leukemia (other than chronic lymphocytic leukemia); cancer of the thyroid; cancer of the breast; cancer of the esophagus; cancer of the stomach; cancer of the small intestine; cancer of the pancreas; multiple myeloma; lymphoma (except Hodgkin's disease); cancer of the bile ducts; cancer of the gall bladder; primary liver cancer (except if cirrhosis or hepatitis B is indicated)
cancer of the salivary gland; cancer of the urinary tract (includes kidneys, renal pelves, ureters, urinary bladder and urethra); bronchiolo-alveolar carcinoma; cancer of the bone; cancer of the brain; cancer of the colon; cancer of the lung; cancer of the ovary.  

In this case, the Veteran has asserted that he has stomach cancer; however, there is no such diagnosis anywhere in the clinical records.  He has been diagnosed with GERD and gastritis; however, these are not listed diseases for which a presumption of service connection exists.  An August 2007 pain clinic report includes the account that the Veteran was exposed to radiation in the Army and had to have subsequent tumor resections, including the abdominal wall; however, it was also noted that these were benign.  Even assuming that this is an accurate description of the lesion removed, a benign abdominal wall tumor is not among the diseases listed under 38 U.S.C. § 1112(c); 38 C.F.R. § 3.309(d).  

Regarding the Veteran's assertion that he has stomach cancer, as noted above, such lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau (cited above).  

In this case, the Veteran is not relating a competent diagnosis.  He does not profess to have medical competence regarding diagnosis of stomach cancer.  The Board finds that stomach cancer is not the type of disorder that a lay person can provide competent evidence on questions of etiology or diagnosis.  See Rucker, 10 Vet. App. at 74(stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).  For these reasons, the Board finds that the weight of the evidence demonstrates that the Veteran does not have stomach cancer or any of the diseases listed under 38 U.S.C. § 1112(c); 38 C.F.R. § 3.309(d).

The next inquiry must focus on whether the Veteran may be entitled to special development procedures for determining whether the particular disease claimed may be related to exposure to ionizing radiation.  While 38 C.F.R. § 3.311 does not provide presumptive service connection for radiogenic disease, it does provide special procedures to help a veteran prove his or her claim on a direct basis.  Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997).  The first step in this analysis is to determine whether the Veteran has a radiogenic disease.  Diseases currently listed in 38 C.F.R. § 3.311(b)(2)(i)-(xxiv) are as follows:  All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; all cancers; multiple myeloma; posterior subcapsular cataracts; non-malignant thyroid nodular disease parathyroid adenoma; lymphomas other than Hodgkin's disease.  In addition, a claimant may cite or submit competent scientific or medical evidence that the claimed condition is a radiogenic disease.  38 C.F.R. § 3.311(b)(4).

In this case, while the Veteran maintains that he has stomach cancer, the Board has found that in fact he does not.  Nor does he have any of the other listed radiogenic diseases listed under 38 C.F.R. § 3.311(b)(2)(i)-(xxiv).  Accordingly, development specified to determine a radiation dose estimate and for referral of the claim to the Under Secretary for Benefits is not necessary, as such development is contingent upon a finding that that a veteran has a radiogenic disease.  38 C.F.R. § 3.311(a).

Finally the Board must determine whether the Veteran could be entitled to service connection for the claimed disease or injury under the general provisions governing the awards of VA compensation.  See Combee at 1043; Hardin v. West, 11 Vet. App. 74 (1998).  Regarding the presumptions of service connection for certain chronic diseases under 38 U.S.C. §§1112, 1133; 38 C.F.R. §§ 3.307, 3.309, while peptic ulcers are included among those chronic diseases, a peptic ulcer has not been diagnosed in this case, including at any time during the claim period.  Regarding the Veteran's assertion that he has a hole in his stomach the size of a nickel, this appears to be a reference to the excision from his abdominal wall, not his stomach or gastrointestinal system.  In any event, the Board finds that diagnosis of a peptic ulcer is not a matter for lay observation and requires some medical knowledge, which the Veteran does not possess.  The Board finds that the weight of the evidence demonstrates that there is no disability of peptic ulcer in this case. 

Turning to consideration of direct service connection, after a review of all the evidence, the Board finds that the weight of the evidence is against a finding of any injury or disease of the stomach during service, and that the evidence also show that there were no chronic symptoms of a stomach disorder during service.  The service treatment records reflect no treatment for any complaint regarding stomach problems.  A January 1978 service treatment record reveals that the Veteran complained of a cut on his finger, which was cleaned with peroxide and bacitracin dressing.  This relates to the Veteran's assertion that he was exposed to radiation in association with this injury.  The Veteran did not report any radiation exposure while being treated for the injury, nor is there any reference to stomach problems.  

While the Veteran maintains that he has had recurrent bouts of nausea since service, and he is competent to report such symptomatology, the Veteran is not competent to relate such symptomatology to a specific diagnosis or to service.  As discussed above, his bout of pancreatitis in service was diagnosed as acute, and there is no subsequent competent evidence of a recurrence.  The Board finds that the weight of the evidence demonstrates that no current stomach disorder is related to service.  There is no clinical opinion of record that purports to relate any stomach or gastrointestinal disorder to radiation exposure or to any injury or disease in service.  Treatment for stomach complaints such as dyspepsia, GERD, and gastritis come many years after service.  A surgical pathology report in January 2006 reveals diagnoses of dyspepsia and acute gastritis and possible lactose intolerance.  None of these findings was related by the examiner to service.  

The Board again notes that the Veteran has described a hole in his abdominal wall; however, this appears to be a reference to an abdominal wall mass that was found 26 years after service in January 2006, and is not directly related to the stomach or digestive tract.  In the post-service January 2006 surgical pathology report, the mass was found to consist of fibromembranous and fatty tissue caused by a pain control device (morphine pump) that had been previously inserted and subsequently removed to control back pain.  That matter is addressed in the Board's remand, as related to the claim for service connection for a low back disorder.  

To the extent of any stomach or gastrointestinal disorder as claimed by the Veteran, the only evidence relating such a disorder to service comes from the Veteran.  The Veteran is not competent to relate any current stomach or gastrointestinal disorder to a specific etiology, and the Board finds most persuasive the lack of any chronic symptoms in service, and the lack of any competent evidence relating current diagnoses to service.  

In summation of the Board's findings, the Veteran does not have a radiogenic disease or a disease associated with radiation exposed veterans; the Veteran did not have an injury or disease of the stomach in service, and was not treated for a stomach disorder in service; symptoms of a stomach disorder were not chronic in service; symptoms of a stomach disorder were not continuous after service; and, no current stomach or gastrointestinal disorder is related to service.  As such, service connection for a stomach disorder is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 
.
Service connection for a Seizure Disorder.

The Veteran testified that he had his first seizure in the service following a flu vaccination, and that the nurse told him that the best thing to do would be just to not say anything about it because, in the military, if you have a seizure and it is on the record, they discharge you.  The Veteran maintains that, for this reason, he did not say anything about it.  

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience a seizure in service, that symptoms of a seizure disorder were not chronic in service, that symptoms of a seizure disorder were not continuous after service, and that a seizure disorder is not related to service.  While the Veteran is competent to report on symptoms, such as a seizure, and is competent to relate advice from a nurse or other medical professional, his assertions conflict with a more probative report given in October 1998 during hospitalization at Broward General Medical Center.  At that time, and for treatment purposes, the Veteran reported that his seizures had begun 12 years prior due to a post-service head injury.  

In weighing the conflicting statements provided by the Veteran at various times, the point in time in which the statement was made is important because a recounting of an event which is closer to the time that event occurred is naturally less likely to be diluted by the shortcomings of human memory.  Thus, the considerably earlier timing of the October 1998 history is significant.  Furthermore, because the Veteran was not then seeking VA benefits, but was seeking treatment for a recurrence of the seizure disorder, it seems likely that he would report events carefully and accurately.  Statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  

In contrast, when, years later, the Veteran presented his account to VA, he was seeking VA compensation benefits.  The Board is of course cognizant of possible self interest which any veteran has in promoting a claim for monetary benefits.  The Board may properly consider the personal interest a claimant has in his or her own case, but the Board is not free to ignore his assertion as to any matter upon which he is competent to offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

There is no question that the Veteran is competent to relate the onset of his seizures as he remembers it; thus, his competency is not at issue with regard to whether his first seizure was in service or in approximately 1986.  Rather, it is the credibility of the more recent account linking the onset to service which the Board finds is lacking.  Simply put, the report of October 1998 account made for treatment purposes that places the onset of seizures post service, in approximately 1986, following a head injury, is more convincing than the Veteran's later report made in support of a claim for monetary benefits, which omits any reference to the post-service head injury.    

In summation of the Board's findings, there were no seizures or diagnosis of a seizure disorder in service, and symptoms of a seizure disorder were not chronic in service; symptoms of a seizure disorder have not be continuous since service; and the weight of the competent evidence demonstrates that a seizure disorder is not related to service.  For these reasons, the Board finds that service connection for a seizure disorder is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a left ear hearing loss disorder is denied.

Service connection for pancreatitis is denied.

Service connection for a stomach disorder is denied.

Service connection for a seizure disorder is denied.


REMAND

A remand is required regarding the issues of service connection for a cervical spine disorder, a thoracic spine disorder, a lumbar spine disorder, a heart disorder, a right shoulder disorder, a left shoulder disorder, a right hip disorder, a left hip disorder, a right knee disorder, and a left knee disorder, to ensure that there is a complete record upon which to decide the claims.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

In order to establish service connection for a claimed disorder, generally, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden, 381 F.3d at 1167.

With respect to current disability, it is uncontroverted that the Veteran has been diagnosed with a cervical spine disorder, a thoracic spine disorder, a lumbar spine disorder, a right shoulder disorder, a left shoulder disorder, a right hip disorder, a left hip disorder, a right knee disorder, and a left knee disorder.  

Concerning the question of in-service disease or injury, the service treatment records include a July 1977 health record showing treatment for low back pain with burning during urination; a February 2, 1978 health record showing complaint of pain in the right knee after having just finished jump school, with the assessment of effusion without chondromalacia; a February 8, 1979 clinical record showing >4 week history of right knee effusion, with no known trauma, x-ray findings negative for fracture, and examination findings of effusion, good stability, negative McMurray's, point tenderness to the lateral joint line just anterior to the lateral collateral ligament, all other tests normal, assessment of a tear in the lateral meniscus, and prescription of a cylinder cast for two weeks; a February 8, 1979 physical therapy clinic note showing issuance of crutches; a February 8, 1979 Troop Medical Clinic note showing complaint of right knee pain about four weeks prior while in jump school, started with pain and edema of the knee, the Veteran denied trauma, findings of chronic pain on weight bearing, no locking or crepitations, full range of motion with 2+ effusion, good stability, and assessment of traumatic knee effusion; a physical therapy note of April 1980 showing complaint of a stiff neck and upper thoracic pain for two days, without injury, findings of moderate restriction in neck flexion and right rotation, and assessment of T4-6 costotransverse area with muscle spasm; a health record of April 18, 1980 showing neck pain and stiffness with assessment of torticollis; and a health record of April 18, 1980 showing complaints of pain in the neck for two days, which had gotten worse after physical therapy such that he could not move his neck.  

Also significant, a May 2001 consultation report reveals a post-service motor vehicle accident that had occurred three weeks prior, resulting in bruising and pain in the right hip.  An MRI showed avascular necrosis.  At that time, the Veteran denied any previous injury to the hip or any prior hip pain.  The Veteran also reported prior post-service accidents in 1992 and 1994 which resulted back and knee pain.  In addition, a July 2004 clinical visit reveals a recent motor vehicle accident involving a left shoulder injury and onset of left shoulder pain and bursitis.

These claims present certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions concern the relationship, if any, between the Veteran's diagnosed cervical spine disorder, thoracic spine disorder, lumbar spine disorder, right shoulder disorder, left shoulder disorder, right hip disorder, left hip disorder, right knee disorder, and left knee disorder, and service.  These questions should be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  

The Board notes that a private clinical report, by J.S.C., M.D., is of record with an etiology opinion specifically addressing the question of relationship of various musculoskeletal disorders to active service; however, there are certain discrepancies with that report that the Board would like to resolve.  Notably, J.S.C. did not address the role, if any, played by numerous post-service injuries in the incurrence of the currently identified disorders.  As such, the opinion is based on at least factually incomplete, if not inaccurate, assumptions.  In addition, several copies of the opinion letter (dated October 23, 2008) are of record, and one of those copies is not on letterhead of J.S.C. and contains a blank line where other copies show the date J.S.C. began practicing in Florida.  The existence of multiple copies of the letter in various stages of completion raises questions as to the authenticity of the letter.  The Board finds that J.S.C. should be contacted and a copy of the letter sent to him to determine whether he is in fact the author of the letter.  

The record also contains a notation in an August 2007 VA pain clinic report that the Veteran has avascular necrosis of both hips "due to jumping out of airplanes."  As this is listed in the medical history section of the report, the Board finds that it is not intended as an etiology opinion but as a recitation of the Veteran's report to the examiner.  

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon (cited above).

With respect to the factor of relationship of current disability to service, the CAVC has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

In this case, there is some competent evidence of numerous hard parachute landings in service.  There are also specific notation of injuries to the back, neck, and knees.  There is some competent evidence of current disabilities of a cervical spine disorder, a thoracic spine disorder, a lumbar spine disorder, a right shoulder disorder, a left shoulder disorder, a right hip disorder, a left hip disorder, a right knee disorder, and a left knee disorder.  The Veteran has asserted and testified that such current disabilities may be associated with the in-service parachute landings and joint injuries, including some assertions of continuous symptoms since service.  For these reasons, the Board finds that a VA examination with medical nexus opinion would assist in determining whether any current cervical spine disorder, thoracic spine disorder, lumbar spine disorder, right shoulder disorder, left shoulder disorder, right hip disorder, left hip disorder, right knee disorder, or left knee disorder is causally related to active service.  

The Veteran testified that his heart condition was brought on because his doctors implanted a morphine pump in his back in 1995 due to back pain (lumbar spine disorder is claimed to be related to service).  The Veteran's multiple contentions of causation regarding the heart disorder include specifically that a back (lumbar spine) disorder should be service-connected; that the placement of the morphine pump in his back by VA to treat the back disorder caused him to start gaining weight, and also resulted in the subsequent excision of an abdominal wall mass; that the weight gain required treatment with Fen-Phen; and the Fen-Phen damaged his heart.  Accordingly, this claim is solely contingent on a finding of service connection for a low back disorder and is inextricably intertwined with that claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Therefore, if it is determined that service connection is warranted for a low back disorder, it will then be necessary to obtain an examination and opinion regarding the nature of any current heart disorders and whether such disorder(s) is/are related to the Veteran's low back disorder.  If service connection is not granted for a low back disorder, no further examination or opinion is necessary on the question of causation of a heart disorder.

In addition, the Board notes that the physician, J.S.C., M.D., noted that he has treated the Veteran on a monthly basis for his musculoskeletal disorders; however, no attempt has yet been made to obtain these treatment records.  

VA will make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, to include records from State or local governments, private medical care providers, current or former employers, and other non-Federal governmental sources.  Such reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  A follow-up request is not required if a response to the initial request indicates that the records sought do not exist or that a follow-up request for the records would be futile.  If VA receives information showing that subsequent requests to this or another custodian could result in obtaining the records sought, then reasonable efforts will include an initial request and, if the records are not received, at least one follow-up request to the new source or an additional request to the original source.  The claimant must cooperate fully with VA's reasonable efforts to obtain relevant records from non-Federal agency or department custodians.  The claimant must provide enough information to identify and locate the existing records, including the person, company, agency, or other custodian holding the records; the approximate time frame covered by the records; and, in the case of medical treatment records, the condition for which treatment was provided.  If necessary, the claimant must authorize the release of existing records in a form acceptable to the person, company, agency, or other custodian holding the records.  See 38 C.F.R. § 3.159(c)(1) (2011).

Accordingly, these issues are REMANDED to the RO for the following action:

1.  After obtaining any necessary releases from the Veteran, make reasonable efforts to obtain all relevant clinical records from J.S.C., M.D., that are not presently contained in the Veteran's claims file.  Any records so obtained should be associated with the Veteran's VA claims file.  If certain records cannot be obtained, the Veteran should be so notified and allowed the opportunity to obtain them himself.

2.  Contact J.S.C., M.D., and verify that he is the author of October 2008 opinion under his signature.  Provide a copy of that letter to him.  Tell J.S.C. that, if he is the author of this opinion, he should indicate whether he is aware of post-service injuries by the Veteran in 1992, 1994, 2001, and 2004, and is requested to offer an addendum opinion in light of this history. 

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his cervical spine disorder, thoracic spine disorder, lumbar spine disorder, right shoulder disorder, left shoulder disorder, right hip disorder, left hip disorder, right knee disorder, and left knee disorder.  The relevant documents in the claims file should be made available to the VA examiner.

The VA examiner is directed to consider the Veteran's reported history of numerous hard parachute landings in service and the documented injuries and treatment in service.  

The VA examiner is requested to offer opinions as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that each the following disorders is causally or etiologically related to the Veteran's active service: cervical spine disorder, thoracic spine disorder, lumbar spine disorder, right shoulder disorder, left shoulder disorder, right hip disorder, left hip disorder, right knee disorder, and left knee disorder.  In rendering such opinions, the examiner is requested to specifically address the hard parachute landings in service and the documented injuries and treatment in service.  The examiner should also note and discuss the role of post-service injuries, including motor vehicle or other accidents in 1992, 1994, 2001, and 2004.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the issues of service connection for a cervical spine disorder, a thoracic spine disorder, a lumbar spine disorder, a right shoulder disorder, a left shoulder disorder, a right hip disorder, a left hip disorder, a right knee disorder, and a left knee disorder, should be readjudicated in light of all the evidence of record.  

5.  If, as a result of the above development, it is determined that service connection for a low back disability is warranted, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current heart disorder.  The relevant documents in the claims file should be made available to the VA examiner.

The VA examiner is directed to consider the Veteran's assertion that a morphine pump implanted in his back in 1995 caused the Veteran to start gaining weight, and whether Fen-Phen prescribed for weight gain resulted in damage to the heart.  The Veteran has identified a February 2002 echocardiogram finding of mitral regurgitation (see also April 2007 echocardiograph) as a claimed residual of his use of Fen-Phen for weight gain.  

The VA examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any current heart disorder is causally or etiologically related to the Veteran's low back disorder.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the issue of service connection for heart disorder, should be readjudicated in light of all the evidence of record.  

If any benefit sought on appeal remains denied, the RO should furnish to the Veteran an appropriate Supplemental Statement of the Case, and should afford the Veteran the appropriate time period for response.

The Veteran and representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination(s), as failure to do so may result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2011).

These issues must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


